                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


EDWARD WILLIAMS,

                      Plaintiff,                            Case Number 19-10283
v.                                                          Honorable David M. Lawson
                                                            Magistrate Judge Anthony P. Patti
ANDREOPOULOS & HILL, L. LOUIS
ANDREOPOULOS, DAVID T. HILL,
JOSEPH AWADA, MEGAN MULDER,
TODD RUTLEDGE, BRIAN J. WAGNER,
EVAN PAPPAS, FANCY YALDO, AMANDA
ARAFAT, SALLY KAYE RAHN, DAVID
AYYASH, KRISTINA BREWART, JULES
PALM, S. K. RAHN, MICHELLE HUNTOON,
KYLE BRYANT, JON COSTIGAN,
ZENANAJI, LYNN CZUBAY, HAWRAA
AL-ARIDHT, FERNANDEZ DEZES,
ROBERT J. COLOMBO, JR., ALAN M.
GERSHEL, CYNTHIA C. BULLINGTON,
ROBERT HAMMER, and RHONDA RAINES,

                  Defendants.
_____________________________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
 AND DENYING PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT, SUMMARY
        JUDGMENT, AND REQUEST FOR ORDER TO SHOW CAUSE

       Presently before the Court is the report issued on May 5, 2021 by Magistrate Judge

Anthony P. Patti under 28 U.S.C. § 636(b), recommending that the Court deny the plaintiff’s

motions seeking an order to show cause, entry of default judgment, and entry of summary

judgment as to defendants Robert Hammer and Joseph Awarda. Although the report stated that

the parties to this action could object to and seek review of the recommendation within fourteen

days of service of the report, no objections have been filed thus far. The parties’ failure to file

objections to the report and recommendation waives any further right to appeal. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object
to the magistrate judge’s report releases the Court from its duty to independently review the matter.

Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings and

conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the Magistrate Judge’s report and recommendation

(ECF No. 75) is ADOPTED.

       It is further ORDERED that the plaintiff’s motions for an order to show cause, entry of

default judgment, and entry of summary judgment (ECF Nos. 73, 74) are DENIED.

       It is further ORDERED that the referral of the matter to the assigned magistrate judge is

CONTINUED under the previously issued order of reference (ECF No. 7).

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: June 3, 2021




                                                -2-
